Parker, C. J.
The disclosure of the trustee, so far as it tends to show that the service of the writ on him was not completed, cannot be received to contradict the return of the officer that he had served the writ upon the trustee; that being a matter material to be returned. Brown vs. Davis, 9 N. H. Rep. 76. There is not sufficient evidence, arising from the disclosure, to show fraud in the officer, or to authorize us to set aside the return. If the return can be shown to be false, the trustee may have a remedy by an action for a false return.
The return being taken to be true, it appears that the trustee was indebted to one of the principal debtors, upon *105account, at the time of the service of the writ; and the payment of the amount, afterwards, to the debtor himself, cannot avail to discharge the trustee.
Nor is he entitled to a discharge on the ground that he was indebted to but one of the principal defendants. Where there are several defendants, the property of each may be attached, and applied to the payment of the debt; and as the operation of the trustee process is to attach the money or property of the principal debtor or debtors in the hands of a third person, it is immaterial whether that property is the separate property of one, or the joint property of all the debtors. 5 N. H. Rep. 503, Stone vs. Dean & Trustee.

Trustee charged.